t c memo united_states tax_court makric enterprises inc petitioner v commissioner of internal revenue respondent docket no filed date george w connelly jr for petitioner candace m williams for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs issued a notice_of_deficiency to the petitioner makric enterprises inc makric for its short tax_year april to date in the notice the irs determined an income- tax_deficiency of dollar_figure and an accuracy-related_penalty under section a of dollar_figure the deficiency and the penalty relate to a date transaction that the irs alleges was the sale by makric of the stock of its wholly owned subsidiary alpha circuits inc alpha makric contends that the transaction should instead be treated as the sale of makric stock by makric’s shareholders makric timely filed a petition under sec_6213 for a redetermination of the deficiency and the penalty we have jurisdiction under sec_6214 the two issues before the court are did makric sell the stock of alpha in we hold that it did in particular a we hold that the agreement that effected the transaction unambiguously required the sale of alpha not makric and that therefore makric is barred from contending that the transaction was in substance the sale of makric b we reject makric’s argument that in executing the agreement the parties to the agreement made a mutual mistake which justifies reformation of the agreement and c we hold that in substance the transaction was the sale of alpha is makric liable for an accuracy-related_penalty under sec_6662 we hold that it is unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year at issue findings_of_fact some facts have been stipulated and they are so found makric was a texas corporation when it filed the petition in this case its principal office was in texas makric was founded on date by mark kisner and rickey williams the two original shareholders originally kisner and williams each owned of the company’s shares kisner and williams created makric to serve as the holding_company for alpha a contract manufacturer that they sought to acquire kisner and williams believed that using a holding_company to acquire alpha rather than directly acquiring alpha would enhance their flexibility to acquire additional companies in the future makric acquired all of alpha’s stock on date kisner and williams intended to have makric hold alpha for only several years during which time they believed alpha could be made more profitable kisner and williams hoped to eventually dispose_of alpha for a gain at the time makric acquired alpha kisner and williams were unsure of how they would ultimately dispose_of makric’s interest in alpha however their goal was always to dispose_of this case is therefore appealable to the u s court_of_appeals for the fifth circuit unless the parties stipulate another circuit see sec_7482 the name makric is a combination of letters of the names mark kisner and rickey williams makric’s interest in alpha in a way that would cause any income they realized from the sale to be treated as long-term_capital_gain before the acquisition of alpha by makric kisner worked in the electronics business for texas instruments at some point he left texas instruments and assumed the role of ceo for both makric and alpha in his capacity as ceo of alpha he managed alpha’s day-to-day operations this included overseeing its factory and the development of its products kisner also served on the board_of directors for makric and served as chairman of alpha’s board_of directors he continued to serve as alpha’s ceo and as a member of its board until makric sold alpha in date the record does not indicate whether kisner remained on makric’s board_of directors after it sold alpha williams served as a director on the boards of both makric and alpha and held those positions at the time alpha was sold he served as president of makric and was its president at the time makric sold alpha he also served as alpha’s president from the time makric purchased alpha in until sometime in although he remained a member of alpha’s board_of directors after for some or all of the time that he was the president of alpha he was involved with alpha on a day-to-day basis and handled the company’s financial affairs the record does not indicate whether williams remained on makric’s board_of directors after it sold alpha sometime before date williams approached his friend jim wilson about investing in makric wilson had a business background in mezzanine lending and private equity on date wilson purchased half of williams’ sec_50 interest in makric after this purchase wilson was a shareholder in makric williams was a shareholder in makric and kisner remained a shareholder in makric wilson became a board member of both makric and alpha and continued serving as a member of alpha’s board until makric sold alpha in the record does not indicate whether wilson remained a member of makric’s board after it sold alpha kisner williams and wilson are referred to collectively as makric’s shareholders at no time did any of them own a direct interest in alpha the positions that makric’s shareholders held in makric and alpha and their ownership percentages in makric until alpha was sold in date are summarized in the following table corporation kisner williams wilson makric ceo member of board president member of board shareholder alpha ceo chairman of board shareholder after selling half hi sec_50 interest to wilson in president member of board member of board starting shareholder starting member of board starting the record does not reveal that anyone besides kisner williams and wilson served on the board_of directors of alpha or makric until the sale of alpha in date in at the time wilson acquired his interest in makric makric’s shareholders entered into a shareholders agreement among other things the shareholders agreement provided that beginning three years from the date hereof the stockholders ie makric’s shareholders and the company ie makric will engage the services of one or more investment bankers for the sale of all of the assets of or shares in the company ie makric thus the provision contemplated the potential sale of either alpha stock the assets of makric by makric or makric stock the shares in makric by makric’s shareholders because makric was the holding_company for alpha and had no operating business of its own those who did business with alpha were generally unfamiliar with makric makric’s shareholders and advisers sometimes used the names alpha and makric interchangeably or more commonly they used alpha to refer collectively to both makric and alpha however makric’s shareholders understood that they owned direct interests only in makric not in alpha that the two corporations were separate and distinct and that alpha was makric’s subsidiary sometime in makric’s shareholders began making arrangements to sell alpha to this end on date acting in their capacities as the directors of alpha they signed a document entitled consent of board_of directors in lieu of annual meeting as of this time kisner owned of makric and williams and wilson each owned of makric the consent authorized among other the shareholders agreement is dated date things the listing of alpha for sale the consent also authorized the hiring of the investment bank gulf star group investment bankers to represent the shareholders meaning makric’s shareholders in the sale gulf star’s services with respect to the sale of alpha included finding buyers for alpha at the time that makric’s shareholders began making arrangements for the disposition of alpha they contemplated the following two-step sale structure makric would be dissolved and its alpha stock distributed to makric’s three shareholders kisner williams and wilson and kisner williams and wilson now shareholders of alpha would sell alpha stock to a buyer it was originally thought that the two-step structure whereby makric dissolves and makric’s shareholders sell alpha stock would meet the tax objectives of makric’s shareholders ie that the gains from the sale of alpha would be treated as long-term_capital_gain to kisner williams and wilson among the steps that gulf star undertook to find a buyer for alpha was to prepare a sales memorandum which gulf star distributed to prospective buyers this memorandum indicated that the entity for sale was alpha it described alpha’s history operations management and projected growth it stated that alpha was owned by makric but that makric was in the process of being dissolved gulf star found several prospective buyers who expressed interest in buying alpha on date southfield capital advisors llc southfield a private-equity firm submitted a nonbinding indication of interest expressing southfield’s interest in purchasing alpha on date southfield submitted a letter of intent regarding its potential purchase of alpha and expressing its intent to purchase alpha from williams wilson and kisner the letter did not mention makric in the letter southfield stated that it intended for one of its affiliates t sec_3 technology inc t sec_3 to acquire alpha david brunson the chairman of t sec_3 signed the letter of intent on behalf of southfield kisner signed the letter as ceo of alpha and as a shareholder of alpha williams and wilson both signed as shareholders of alpha by signing the letter of intent kisner testified that another company main street capital also submitted a letter of intent regarding the purchase of alpha that letter is not in the record and the record does not otherwise reveal the precise terms offered in that letter we infer from the record particularly from kisner’s testimony that makric’s shareholders never signed the letter of intent from main street capital and decided instead to pursue negotiations with southfield kisner testified that southfield’s proposed terms including its proposed purchase_price were more generous than main street capital’s in its letter of intent southfield stated that it valued alpha at dollar_figure million and made a nonbinding confidential proposal to pay that amount for alpha they agreed to the terms of the letter these terms included among other things the creation of an exclusivity period during which alpha would not solicit offers or engage in negotiations with any other parties and alpha would give southfield full and complete access to its books records contracts personnel etc the letter of intent did not commit southfield or t sec_3 to buying alpha makric’s shareholders hired gary miller of the law firm boyar miller to represent them and alpha in the sale an engagement letter dated date authorized miller to represent rickey g williams mark kisner james p wilson collectively the shareholders and alpha circuits inc the company in connection with the proposed sale of of the stock of the company owned by the shareholders the engagement letter did not mention makric and thus seemed to assume that makric’s shareholders would own alpha stock directly when it came time to sell alpha makric’s shareholders signed the letter in their individual capacities signifying their agreement to have miller represent them in connection with the sale of alpha kisner signed the letter on behalf of alpha signifying alpha’s agreement to have miller represent it in the sale southfield’s representatives generally understood that makric’s shareholders intended to structure the sale in a way that would result in the income realized by makric’s shareholders upon the sale being characterized as long-term_capital_gain for federal-income-tax purposes southfield and its representatives were willing to structure the sale in a way that would meet the tax objectives of makric’s shareholders consistent with the two-step sales structure originally preferred by makric’s shareholders southfield and makric initially proceeded in negotiations with the understanding that t sec_3 would purchase alpha stock directly from kisner williams and wilson who would directly hold alpha stock following the anticipated dissolution of makric early drafts of the stock purchase agreement also reflected the two-step sale structure version of the stock purchase agreement dated date was drafted so as to be executed by the following parties t sec_3 defined as the buyer and kisner williams and wilson collectively defined as the sellers the draft recited that sellers own all of the outstanding capital stock of alpha the record contains five drafts of the stock purchase agreement which are identified in the stipulation of facts as version dated date version undated version undated version dated date and version dated date circuits inc the ‘company’ and that sellers desire to sell and buyer desires to buy all of the outstanding capital stock of the company sec_2_1 purchase and sale provided sellers agree to sell to buyer and buyer agrees to purchase from sellers all of the issued and outstanding shares of common_stock of the company the shares sec_2 of the draft deliveries at the closing provided sellers will deliver or cause to be delivered to buyer certificates representing all of the shares this draft as well as version sec_2 and of the stock purchase agreement both undated provided that kisner williams and wilson would sell alpha stock to t sec_3 thus reflecting the assumption that makric would dissolve before the sale at some point makric’s shareholders determined that the two-step structure would not meet their tax objectives so they abandoned the structure the following stipulations by the irs and makric address the abandonment of the two- step structure initially it was contemplated that the sale of alpha would be effected through petitioner ie makric being dissolved the shares of alpha being distributed to the shareholders ie kisner williams and wilson and the shareholders directly selling the stock of alpha to the buyer the original transaction structure in late the shareholders raised concerns that under the original transaction structure it was unclear whether the shareholders’ holding_period in petitioner’s stock would tack onto alpha’s stock thus jeopardizing the long-term_capital_gain treatment the shareholders required the original transaction structure was rejected by the shareholders because they were concerned that under the original transaction structure long-term_capital_gain treatment could not be guaranteed for them makric’s shareholders next decided that they preferred an alternative sale structure whereby makric’s shareholders would sell their shares of makric to t sec_3 so that t sec_3 would acquire alpha as a subsidiary of makric they determined that this sale structure would meet the objective of having the income realized from the sale treated as long-term_capital_gain kisner who was the lead negotiator for makric informed t sec_3’s representatives and or advisers of the decision not to dissolve makric and to restructure the sale as the purchase of makric by t sec_3 these conversations took place at a meeting and during a conference call the dates of kisner and williams acquired their makric stock in wilson acquired his makric stock in because they had held their makric stock for more than one year before they planned to sell makric or alpha a taxable sale of their makric stock would have generated long-term_capital_gain to the shareholders see infra note kisner credibly testified that he discussed the structure at a meeting and a conference call with t sec_3’s representatives and advisers including we presume brunson kisner also testified that t sec_3 agreed to the structure at the meeting and continued this meeting and the conference call are unclear on the morning of date kisner and david ronn t sec_3’s lawyer had the following email exchange in which ronn asked kisner in the presentation we received it indicated that makric was going to be dissolved so that the three shareholders of makric would then own alpha circuits in the same manner that they owned makric sic is that still going to occur or is makric sic going to be the seller of alpha circuits kisner responded to ronn later that morning stating makric sic didn’t get dissolved the purchase will be makric sic which owns of alpha’s shares kisner’s response intended to explain to ronn that t sec_3 would purchase makric kisner did not receive confirmation that ronn received this email soon after the email exchange ronn who had written earlier drafts of the stock purchase agreement prepared a new draft version of the stock purchase agreement dated date this draft did not reflect the structure discussed by kisner in his date email ie the sale of makric stock nor did it continued the conference call as discussed infra p we believe that a representative of t sec_3 assented to the structure but we do not go so far as to find that this assent constituted a final or unchanging expression of t sec_3’s intent apart from what is stated in this email the record does not indicate the content of this presentation or who made the presentation reflect the original two-step structure of dissolving makric and having makric’s former shareholders sell alpha stock instead the draft reflected a third structure under which makric would sell alpha stock to t sec_3 instead of dissolving the new draft identified the parties to the transaction as t sec_3 buyer makric enterprises inc a texas corporation seller and mark kisner kisner rickey williams williams and jim wilson wilson each individually an owner and collectively the owners the draft recited whereas seller ie makric owns all of the outstanding capital stock of alpha circuits incorporated a texas corporation the company whereas owners ie makric’s shareholders own big_number shares of the common_stock of the seller whereas seller ie makric desires to sell and buyer ie t sec_3 desires to buy all of the outstanding capital stock of the company ie alpha sec_2_1 purchase and sale of shares at closing provided seller ie makric agrees to sell to buyer ie t sec_3 and buyer agrees to purchase from seller all of the issued and outstanding shares the shares of common_stock of the company ie alpha company common_stock sec_2 deliveries at closing provided at the closing i seller ie makric and owners ie makric’s shareholders as the case may be will deliver or cause to be delivered to buyer ie t sec_3 certificates representing all of the shares of alpha ronn wrote a subsequent draft version the relevant terms of which were substantively identical to those of version described above kisner and miller reviewed each of these drafts but kisner did not realize that the drafts called for the sale of alpha by makric makric and the irs have stipulated that after version there were eleven more versions of the stock purchase agreement and that each of these versions list makric as the seller of alpha t sec_3 as the buyer and kisner wilson and williams as owners of makric we take this stipulation to mean that under the terms of these eleven drafts as with version and version makric would sell its stock in alpha to t sec_3 other than this stipulation the record does not reveal the terms of these eleven drafts of the stock purchase agreement the drafts themselves are not in the record possibly around the time that makric’s shareholders decided not to dissolve makric ronn and associates at his law firm began conducting a due diligence inquiry into both makric and alpha the information sought by ronn’s firm due diligence refers to a prospective buyer’s investigation of a company that the buyer seeks to acquire for the purpose of determining the company’s assets and liabilities pertained to among other things the companies’ finances personnel employment contracts and litigation on date seven months after kisner emailed ronn informing him that the transaction should be structured as the sale of makric makric t sec_3 and makric’s shareholders executed the stock purchase agreement kisner and miller reviewed the stock purchase agreement before the closing of the sale but kisner did not realize the agreement called for the sale of alpha by makric the terms set forth in the stock purchase agreement were in pertinent respects identical to the terms set forth in version and version of the draft stock purchase agreement the stock purchase agreement provided this stock purchase agreement this agreement is made as of date by and among t sec_3 technology inc a delaware corporation buyer makric enterprises inc a texas corporation seller and mark a kisner kisner rickey williams williams and james p wilson wilson each individually an owner and collectively the owners in the section entitled recitals the stock purchase agreement stated whereas seller ie makric owns all of the issued and outstanding capital stock of alpha circuits incorporated a texas corporation the company whereas owners ie makric’s shareholders own all of the issued and outstanding_stock of seller ie makric and whereas seller ie makric desires to sell and buyer ie t sec_3 desires to buy all of the outstanding capital stock of the company ie alpha on the terms and subject_to the conditions set forth in this agreement sec_2_1 of the stock purchase agreement purchase and sale provided seller ie makric agrees to sell to buyer ie t sec_3 and buyer agrees to purchase from seller all of the issued and outstanding shares the shares of common_stock of the company ie alpha company common_stock sec_2 of the stock purchase agreement deliveries at the closing provided at the closing i seller ie makric and owners ie makric’s shareholders as the case may be will deliver or cause to be delivered to buyer ie t sec_3 certificates representing all of the shares ie all common_stock of alpha the stock purchase agreement was signed by brunson chairman of t sec_3 by williams as president of makric and by makric’s shareholders as owners on date the stock purchase agreement contained several provisions that referred to kisner williams and wilson by name or that referred to them collectively as makric’s owners among these provisions was sec_3 representations and warranties of seller and owner which made makric and its owner s liable for various warranties and representations seller ie makric and each owner ie kisner williams and wilson hereby represent and warrant jointly and severally with respect to warranties covering seller and severally and not jointly with respect to representations and warranties covering such owner among these representations was a provision sec_3_1 valid and binding agreement that stated each owner ie kisner williams and wilson is an individual and as such has the legal capacity to execute and deliver this agreement and to perform his obligations hereunder to consummate the transactions contemplated hereunder this agreement has been duly executed and delivered by seller ie makric and constitutes the valid and binding obligation of seller enforceable against it in accordance with its terms the execution and delivery of this agreement the performance by each owner of his obligations hereunder and the consummation by each owner of the transactions contemplated hereby have been duly authorized by all requisite action on the part of each owner another provision sec_3_5 brokerage arrangements stated except with regard to amounts due to gulfstar group upon the closing no person commission or similar compensation in connection with the transactions contemplated by this agreement based on any contract made by or on behalf of seller ie makric or owners will be entitled to receive any brokerage the agreement defined person as any individual corporation including any non-profit corporation general or limited_partnership limited_liability_company joint_venture estate_trust association organization labor_union governmental entity or other entity the agreement defined contract as a contract agreement commitment or binding understanding whether oral or written that is in effect as of the date of this agreement ie kisner williams and wilson for which buyer ie t sec_3 or the company ie alpha is or could become liable or obligated there were three other representations and warranties in sec_3 of the stock purchase agreement furthermore sec_4 of the stock purchase agreement provided that seller ie makric and each owner ie makric’s shareholders jointly and severally represent and warrant to buyer ie t sec_3 that as of the closing date makric was duly organized makric was in compliance with its organizational documents makric was not in violation of any law makric’s financial statements represented fairly its financial position there were no legal claims against makric and all of makric’s significant contracts were listed in the agreement on the same day that the stock purchase agreement was executed makric’s shareholders executed another document relating to the sale this document entitled joint written consent of the shareholders and directors in lieu of a special meeting authorized makric to sell its stock in alpha to t sec_3 the document began with this recital whereas mark a kisner rickey williams and james p wilson collectively the shareholders own all of the issued and outstanding capital stock of the corporation ie makric whereas the corporation owns all of the issued and outstanding capital stock of the alpha circuits incorporated a texas corporation the company whereas the corporation desires to sell all of the outstanding capital stock of the company the subject stock to t sec_3 technology inc makric’s shareholders each signed this consent form twice once in their capacities as directors of makric and once in their capacities as shareholders of makric the record does not reveal who drafted this consent form neither kisner williams nor wilson closely reviewed this document before signing it also on date kisner as makric’s ceo signed a document entitled written consent of sole shareholder of alpha circuits incorporated this document stated resolved that immediately prior to the consummation of the transaction contemplated by that certain stock purchase agreement between the makric enterprises inc the sole shareholder t sec_3 technology inc the purchaser and the owners of the sole shareholder pursuant to which the sole shareholder has agreed to sell all of the shares of the common_stock of the company the stock purchase agreement the resignations of the existing directors of the company ie alpha mark kisner rickey williams and james p wilson be and hereby are accepted by the sole shareholder kisner did not closely review this document either before he signed it or when he signed it the record does not reveal who drafted this consent form we refer to the two consent forms described above and the stock purchase agreement collectively as the transactional documents neither kisner miller nor any of makric’s other shareholders representatives or advisers objected to the terms set forth in the stock purchase agreement the stock purchase agreement and the several drafts that preceded it provided that makric would sell alpha stock even so kisner reviewed the stock purchase agreement and prior drafts and concluded that the documents provided that makric’s shareholders would sell their makric stock ronn t sec_3’s lawyer did not tell him otherwise the stock purchase agreement required the buyer ie t sec_3 to make four types of payments first t sec_3 was required to pay alpha’s creditors the amounts set forth on schedule e of the stock purchase agreement there is no schedule e attached to the stock purchase agreement therefore the amounts to be paid to alpha’s creditors cannot be determined from the text of the stock purchase agreement second sec_9_2 of the stock purchase agreement required t sec_3 to pay the transaction costs of the seller ie makric and the owners ie makric’s shareholders described on schedule of the stock purchase agreement to the extent that makric and makric’s shareholders set forth the amounts of these costs on schedule any such costs described on schedule had to be paid to the applicable vendor listed on schedule there is no schedule attached to the stock purchase agreement therefore no payment was required of t sec_3 by sec_9_2 of the stock purchase agreement third sec_2 of the stock purchase agreement required t sec_3 after the closing to make a payment to makric if alpha’s working_capital at closing exceeded the amount of working_capital agreed upon in the stock purchase agreement alternatively if alpha’s working_capital at closing was less than the amount of working_capital agreed upon in the stock purchase agreement makric would be required to make a reverse payment to t sec_3 sec_2 of the stock purchase agreement defined what was meant by alpha’s working_capital at closing and alpha’s working_capital agreed upon in the purchase agreement both of these amounts were defined in part by reference to schedule of the stock purchase agreement there is no schedule attached to the stock purchase agreement therefore the amount of the working-capital-adjustment payment or reverse payment cannot be determined from the stock purchase agreement fourth t sec_3 was required to pay makric an amount equal to the purchase_price - the amounts set forth on schedule e - any expenses described on schedule this amount was required to be delivered by wire transfer of immediately available funds to the accounts designated by seller ie makric to buyer ie t sec_3 no later than three business days prior to the closing according to the stock purchase agreement the purchase_price was defined by sec_2 of the stock purchase agreement sec_2 provided the aggregate purchase_price the purchase_price for the shares ie the common_stock of alpha is dollar_figure million in cash paid_by buyer subject_to adjustment pursuant to sec_2 of this agreement and any payments provided for in sec_9_2 of this agreement sec_9_2 provided that any expenses described on schedule shall be paid_by buyer ie t sec_3 at closing and the amounts so paid shall be offset against and serve as a reduction of the amount of the purchase_price paid_by buyer at closing in summary there are at least two impediments to determining how much t sec_3 was required to pay under the stock purchase agreement first the amounts set forth on schedule e cannot be determined because of the absence of schedule e second the working-capital adjustment payment required by sec_2 of the stock purchase agreement cannot be determined because of the absence of schedule despite these impediments to determining how much t sec_3 was required to pay makric under the stock purchase agreement we conclude that the amount required to be paid_by t sec_3 under the stock purchase agreement--and the amount actually paid_by ts3--was dollar_figure million this conclusion is justified by the particular circumstances of the case which we describe below in the notice_of_deficiency the irs had determined that makric’s gain on the sale of alpha was dollar_figure makric does not contest that this is the correct amount of gain in the event that it is determined to have sold alpha furthermore makric stipulated that its adjusted_basis in alpha stock was dollar_figure under the internal_revenue_code makric’s gain on the sale of alpha is equal to the amount_realized from the sale minus its adjusted_basis in alpha stock sec_1001 because it is undisputed that makric’s gain is dollar_figure and that makric’s adjusted_basis is dollar_figure the amount_realized is dollar_figure million therefore we conclude that makric received dollar_figure million for alpha’s stock it is apparent that some of that amount ended up in the hands of makric’s shareholders however the record does not reveal the exact amount on date john o’brien of gulf star sent an email to michael baudler makric’s cfo to suggest that makric file a short-year federal-income- tax_return for the period april to date o’brien began his email by stating that he had reviewed the stock purchase agreement he claimed erroneously that under the agreement makric’s shareholders had sold the stock of makric to t sec_3 he further claimed that under the agreement the owners by which he apparently meant makric’s shareholders were liable for the pre-closing the equation for computing makric’s gain is gain amount_realized - adjusted_basis see sec_1001 after the known values are substituted into the equation the equation becomes dollar_figure amount_realized - dollar_figure rearranged this is amount_realized dollar_figure dollar_figure dollar_figure taxes by which he apparently meant makric’s income-tax liability up to the closing date of date for this proposition o’brien explicitly referred to section dollar_figure of the stock purchase agreement a representation by makric and by makric’s owners that all taxes payable by the company defined as alpha not makric as o’brien assumed were fully paid as of the closing date of the stock purchase agreement o’brien’s email also claimed that the liability of the owners for pre-closing taxes is typically handled through a return filed for the year up until closing thus o’brien’s email was a suggestion that makric file a return for a short_year ending on date an accountant miles harper of the firm gainer donnelly desroches prepared makric’s form_1120 u s_corporation income_tax return for the short tax_year april to date the date of the sale we sometimes refer to this return as makric’s short-year return the return was a consolidated_return that reported the consolidated income of makric and alpha as of the time harper prepared this return he or his firm had been preparing makric’s returns for several years harper was familiar with makric’s presale a parent company and its wholly-owned subsidiary are permitted to file a consolidated_return reporting their consolidated income for the taxable_year sec_1_1502-2 sec_1_1502-76 income_tax regs they may do so even if the parent sold the subsidiary during the taxable_year sec_1_1502-76 example c income_tax regs ownership structure and understood a that makric’s shareholders had no direct interest in alpha and b that alpha had been makric’s subsidiary harper was not directly involved in the negotiations leading to the sale of alpha though it was harper who first alerted makric’s shareholders to the possibility that the initial two-step structure might not meet the shareholders’ tax objectives as harper understood the final transaction t sec_3 purchased the stock of makric from makric’s shareholders he did not understand that makric had actually sold its interest in alpha his misunderstanding of the sale was based on conversations he had with makric’s cfo baudler harper did not read the stock purchase agreement before or at the time of preparing makric’s short-year return believing that makric had not sold alpha he did not report the sale of alpha on makric’s return in date harper signed makric’s short-year return the copy of the form_1120 in the record is signed only by harper as the preparer the space above_the_line for signature of officer is blank we do not know whether any of makric’s officers reviewed the form harper also prepared a form 1120x amended u s_corporation income_tax return for makric for the same tax_year the sole purpose of filing the amended_return was to claim a greater deduction for salary expenses than makric had claimed on the original return the amended_return also did not report the sale of alpha the form 1120x was signed by harper as the preparer but the space above_the_line for signature of officer was blank we do not know if any of makric’s officers reviewed the form harper also prepared the form sec_1040 u s individual_income_tax_return for makric’s shareholders for the tax_year on the schedule d capital_gains_and_losses attached to each return harper reported that kisner williams and wilson each had a long-term_capital_gain from the sale of an asset described on the return as alpha even though none of them owned alpha stock in calculating the amount of gain each person realized harper subtracted what he thought was each shareholder’s respective basis in makric from what he thought was the shareholder’s share of the proceeds received kisner’s return stated that his basis in alpha was dollar_figure and his sales_price for alpha was dollar_figure williams’s return stated that his basis in alpha was dollar_figure and that his sales_price for alpha was dollar_figure wilson’s return stated that his basis in alpha was dollar_figure million and that his sales_price for alpha was dollar_figure harper would later testify that he used alpha to designate makric thus the individual returns for kisner williams and wilson suggest that of the dollar_figure million makric received dollar_figure ie dollar_figure dollar_figure dollar_figure ended up in the hands of kisner williams and wilson as previously stated we find that at least some of the dollar_figure million ended up in their continued stock because makric was a holding_company that held only alpha stock this testimony was credible because the bases harper used for alpha were what harper thought were makric’s shareholders’ respective bases in their makric stock kisner and wilson reviewed their individual returns and each saw that the returns showed gain from the sale of alpha williams did not review his individual return before he signed it the irs audited makric’s short-year return and the individual returns for makric’s shareholders the irs questioned why makric did not report the sale of alpha shares it was at this time that harper realized that he might have prepared the returns incorrectly the irs issued the notice_of_deficiency to makric on date the irs determined that makric had a deficiency of dollar_figure relating to its failure to report the sale of alpha this deficiency was based on the irs’s determination that makric sold its alpha stock and should have reported a gain of dollar_figure in the notice the irs also determined an accuracy-related_penalty of dollar_figure under sec_6662 the irs determined that the underpayment on continued hands see supra p the record does not reveal the exact amount which the penalty was based was a large_corporation underpayment under sec_6621 such an underpayment is subject_to a higher interest rate than the rate normally charged on underpayments this case was tried in houston texas at trial the parties jointly introduced and we admitted into evidence an affidavit of brunson t sec_3’s chairman in it brunson swore to the following t sec_3 purchased all of the common_stock of alpha circuits incorporated it was represented to t sec_3 that alpha was owned by makric in addition it was my understanding that messrs kisner williams and wilson insisted upon a structure for the sale that would produce long term capital_gain treatment of the proceeds for each of them for federal_income_tax purposes t sec_3 was agreeable to such a structure and based on makric’s and its owners’ comments to the final agreement we thought the executed agreement met their goal it was my understanding at the time that makric was not an operating company that it was a pure holding_company and that its only asset was the stock of alpha assuming due diligence had proven that holding_company status and if the sellers had provided us with appropriate representations warranties and indemnities regarding makric and its lack of operations assets and liabilities t sec_3 would have been willing to purchase the stock of makric on the basis of this affidavit and on other parts of the record we find that t sec_3’s officers intended for t sec_3 to acquire the stock of alpha through the stock purchase agreement and thought that the stock purchase agreement effected this acquisition opinion deficiency with respect to determinations in the notice_of_deficiency the taxpayer generally bears the burden_of_proof tax ct r pract proc a 290_us_111 the burden_of_proof is satisfied by a preponderance_of_the_evidence 88_tc_38 the taxpayer may by introducing credible_evidence and cooperating with the irs’s reasonable requests for information shift the burden_of_proof to the irs see sec_7491 116_tc_438 we decide this case as it relates to the amount of the deficiency on a preponderance_of_the_evidence therefore we need not determine who bears the burden_of_proof see 131_tc_185 the issue before the court concerns the tax consequences of the transaction associated with the stock purchase agreement the irs contends that makric for federal-income-tax purposes should be treated as if it sold the stock of alpha to t sec_3 under this view makric would recognize gain on the sale of alpha stock makric contends that makric’s shareholders for federal-income-tax purposes should be treated as if they had sold makric stock to t sec_3 under this view makric would have no gain from the sale as described in detail below the parties make various arguments in favor of their respective positions these arguments involve the following legal concepts texas state-law principles of interpreting contracts the texas state-law remedy of reformation of contracts on the grounds of mutual mistake and the federal tax principles of substance-over-form and the danielson_rule the relevant aspects of each of these concepts are described below we begin by describing texas state-law principles of interpreting contracts interpreting a contract is primarily a matter of ascertain ing the intentions of the parties as expressed in the written instrument coker v coker s w 2d tex a threshold issue in contract interpretation is whether the contract is unambiguous or ambiguous a contract is unambiguous if it is so worded that it can be given a certain or definite legal meaning or interpretation id a contract is ambiguous if its meaning is uncertain and doubtful or it is reasonably susceptible to more than one meaning taking into consideration circumstances present when the particular writing was executed lenape res corp v tenn gas pipeline co s w 2d tex there are two types of contractual ambiguity patent and latent nat’l union fire ins co v cbi indus inc s w 2d tex a patent ambiguity is evident on the face of the contract id often as the result of the use of inherently uncertain or conflicting words williston on contracts sec_33 4th ed a latent ambiguity exists if the contract is plain on its face but is ambiguous in light of some collateral matter nat’l union fire ins co s w 2d pincite the texas supreme court has given the following example of a latent ambiguity i f a contract called for goods to be delivered to ‘the green house on pecan street ’ and there were in fact two green houses on the street it would be latently ambiguous id at n the determination of whether a contract is ambiguous is a matter of law id in making the determination courts cannot consider extrinsic evidence of the parties’ intent see meridien hotels inc v lho fin p’ship i l p s w 3d tex app --dallas extrinsic evidence also known as parol evidence is evidence not contained in the body of an agreement or other instrument tex jur evidence sec_316 extrinsic evidence of the parties’ intent includes for example in furmanite worldwide inc v nextcorp ltd s w 3d tex app --dalla sec_2011 one provision of a contract provided that the date of the agreement was date but another provision provided that the first year of the agreement was thus making it ambiguous as to when the agreement took effect expressions of the parties simultaneous with the making of the contract remington rand inc v sugarland indus s w 2d tex and evidence of declarations of the parties made out of court as to their intentions as to future writings such as instructions given for drafting deeds or wills henry v powers s w 2d tex civ app --houston 1st dist although extrinsic evidence of the parties’ intent cannot be considered in determining whether a contract is ambiguous see nat’l union fire ins co s w 2d pincite meridien hotels s w 3d pincite texas courts have held that extrinsic evidence of the surrounding circumstances and the subject matter of the contract may be considered to determine whether a latent ambiguity exists loaiza v loaiza s w 3d tex app --fort worth although the determination of whether a contract is ambiguous should be limited to an examination of the language of the agreement appellate courts may examine extrinsic evidence of ‘surrounding circumstances’ or ‘the subject matter of the contract’ to determine if a latent ambiguity exists quoting birmingham fire ins co v am nat’l fire ins co s w 2d tex app --texarkana writ denied if the contract is determined to be unambiguous it is interpreted in accordance with its provisions coker s w 2d pincite if a contract is determined to be ambiguous the next step is to determine the best interpretation ie which of the reasonable meanings of the ambiguous term or provision best represents the parties’ intentions see nat’l union fire ins co s w 2d pincite determining the best interpretation is a matter of fact coker s w 2d pincite when a contract contains an ambiguity the interpretation of the instrument becomes a fact issue in determining the best interpretation of an ambiguous contract extrinsic evidence of the parties’ intent may be considered lenape res corp s w 2d pincite if the written instrument is ambiguous the trier of fact may look to parol evidence to determine the parties’ intent see also grimes v dike wl at tex app --tyler parol evidence is admissible to explain both latent and patent ambiguities we have referred to several rules regarding the consideration of extrinsic evidence of the parties’ intent we summarize these rules below determining the best interpretation of an ambiguous contractual provision is sometimes referred to as resolving or explaining the ambiguity see eg exxon corp v w tex gathering co s w 2d n tex lorino v crawford packing co s w 2d tex can extrinsic evidence of intent be considered to -- type of ambiguity patent ambiguity latent ambiguity establish ambiguity resolve ambiguity no no but extrinsic evidence of surrounding circumstances and subject matter may be considered yes yes we now describe the texas state-law remedy of reformation of contracts on the ground of mutual mistake the remedy of reformation is an equitable remedy a suit to reform a contract can be brought in the texas district courts which are general-jurisdiction trial courts with both legal and equitable powers tex jur 3d cancellation and reformation sec_132 reformation may be sought in the district_court dubai petroleum co v kazi s w 3d tex general jurisdiction texas gov’t code sec_24 west legal and equitable powers reformation can be the principal object of a suit or according to howard v young s w 2d tex civ app -- amarillo writ ref’d n r e courts of equity have always exercised jurisdiction over mutual mistakes and granted the relief of reforming written instruments by ascertaining the intent of the parties who executed them and conforming the writing to the real contract which they intended to make the purpose of doing so is to adjust the instrument to the conditions of fact and make it effective to carry out the true purpose which the parties intended to express it can be ancillary to other claims for relief tex jur 3d cancellation and reformation sec_132 a suit for the reformation of a contract requires joinder of all parties to the contract and all other persons who have an interest in the controversy beneficial standard life ins co v trinity nat’l bank s w 2d tex app --dallas one ground for reformation is a mutual mistake gilbane bldg co v keystone structural concrete ltd s w 3d tex app --houston 1st dist no pet if a written contract fails to reflect a party’s original agreement due to a mutual mistake the court may reform the contract to properly reflect the party’s true agreement citing cherokee water co v forderhause s w 2d tex a mutual mistake occurs where the parties to an agreement have a common intention but the written contract does not reflect the intention of the parties due to a mutual mistake okon v mbank n a s w 2d tex app --dallas writ ref’d n r e see also sun oil co v bennett s w 2d tex a mutual mistake is a mistake common to both parties durham v luce s w tex civ app --galveston e quity will only correct a mistake in a deed when such mistake is the mutual mistake of all the parties to the instrument the existence of a mutual mistake can be proved by extrinsic evidence of intent estes v republic nat’l bank s w 2d tex p arol evidence is admissible to show that the writing because of a mutual mistake incorrectly reflects the true agreement for mutual mistake to be proven the evidence must be clear exact and satisfactory id quoting sun oil co s w 2d pincite finally facial ambiguity is not a requirement for reformation am jur 2d reformation of instruments sec see also brinker v wobaco trust ltd s w 2d tex civ app --texarkana writ ref’d n r e the fact that the written language is couched in unambiguous language will not preclude relief by reformation thus a contract that is clear on its face can still be reformed we now describe the federal tax principles implicated by the parties’ arguments the substance-over-form doctrine is the principle that t he substance of the transaction rather than the form of the agreement must determine the tax consequences to the parties 60_tc_969 see 659_f3d_466 5th cir the substance-over-form doctrine allows a transaction to be re- characterized so that its taxable form corresponds to its economic_substance the substance-over-form doctrine can be invoked by either the government or the taxpayer 294_f2d_750 5th cir rev’g and remanding 31_tc_918 however the court_of_appeals for the third circuit in 378_f2d_771 3d cir vacating and remanding 44_tc_549 held that the invocation of the substance-over-form doctrine by taxpayers is restricted in certain circumstances danielson determined the tax treatment of proceeds received by a company’s shareholders in exchange for two things their stock of the company and their promise that after the sale they would not compete with the company such a promise is known as a noncompete covenant id pincite their agreement with the buyer stated that of the price was for the noncompete covenant and was for the stock id the shareholders contended that the entire price was in fact and in business reality a payment for the stock id pincite they argued that the allocation in the agreement should be disregarded for purposes of determining the tax consequences of their receipt of the proceeds id the third circuit rejected the shareholders’ argument id pincite the court held a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an the portion of the price considered to be for the noncompete covenant would be taxed as ordinary_income to the shareholder 51_tc_306 aff’d sub nom throndson v commissioner 457_f2d_1022 9th cir the portion of the price considered to be for the stock would be taxed more favorably as capital_gain thus it was in the shareholders’ interest to argue that the price should be considered payment for the stock action between the parties to the agreement would be admissible to alter that construction of the contract or to show its unenforceability because of mistake undue influence fraud duress etc id pincite the court further held that if the shareholders had attempted in an action against the buyer to avoid or alter the sales agreement they would have a heavy burden of showing fraud duress undue influence and the like under what may loosely be called common-law principles id pincite and that examination of all the evidence adduced in this case reveals nothing to demonstrate that the contract as written was not the taxpayers’ ie the shareholders’ conscious agreement id pincite the rule adopted by the third circuit in danielson ie the danielson_rule 113_tc_1 can be thought of as having both a restrictive and a permissive component the restrictive component prevents the taxpayer from asserting the substance-over-form doctrine see commissioner v danielson f 2d pincite michael bailiff when and where does the danielson_rule limit taxpayers arguing substance over form j tax’n referring to danielson’s nondisavowel principle that binds taxpayers to the form of their transaction regardless of its economic_substance emphasis added the permissive component recognizes that the taxpayer may rely on nontax legal principles such as the state-law principles regarding reformation of contracts see cmi int’l inc v commissioner t c pincite where the terms of a transaction are set forth in a written contract the danielson_rule provides that a party to the contract may disavow the form of such transaction only with evidence that would allow reformation of the contract eg to prove fraud or duress citing commissioner v danielson f 2d pincite the danielson_rule applies to a taxpayer’s argument only if the agreement in question is unambiguous id if the contract is ambiguous however the danielson_rule does not apply citing n am rayon corp v commissioner 12_f3d_583 6th cir aff’g t c memo although danielson was an opinion of the third circuit the fifth circuit has applied the danielson_rule in several cases including 641_f2d_376 5th cir rev’g 71_tc_1017 65_f3d_37 ndollar_figure 5th cir aff’g tcmemo_1994_149 and 53_f3d_95 5th cir having described these underlying legal principles we now explain the arguments made by the parties in general terms makric puts forward two basic theories first makric contends that under the substance-over-form doctrine the substance of the transaction in question is a sale by makric’s shareholders of makric stock to t sec_3 second makric seeks the remedy of reformation contending that evidence admissible under state law shows that mutual mistake existed in the drafting of documents by which the owners of petitioner intended to sell the stock of petitioner as distinguished from selling the stock of alpha as to makric’s substance-over-form argument the irs contends that the danielson_rule applies and that therefore we cannot consider makric’s substance- over-form argument at all in addition the irs contends that the substance of the transaction was a sale of alpha not makric makric takes the position that the danielson_rule does not apply because in its view the stock purchase agreement is ambiguous as makric contends absent a showing of mutual mistake taxpayers will be bound by the terms of their unambiguous documents danielson v 378_f2d_771 3d cir cert_denied 389_us_858 however the stock purchase agreement is replete with ambiguities if not outright errors it argues t he doctrine_of ‘substance over form’ should be applied to reflect the transaction as the sale of petitioner ie makric to the buyer ie t sec_3 we note that although makric contends the stock purchase agreement is ambiguous for the purpose of avoiding the danielson_rule makric does not contend that under texas principles of contract interpretation the best interpretation of the stock purchase agreement is that the agreement is for the sale of makric stock the irs contends that the stock purchase agreement is unambiguous as the irs explained in its closing argument w hat is not at all ambiguous are the parties to the stock purchase agreement the buyer t sec_3 the seller makric petitioner company alpha circuits owners of seller kisner williams and wilson buyer desires to buy and seller desires to sell company paraphrasing stock purchase agreement as to makric’s reformation argument the irs first contends that the tax_court is not the appropriate court to hear the argument in its view a reformation action is a state law action and they would have to seek reformation of the contract under state law second the irs contends that makric has not proven that there was a mutual mistake about the contract as the irs argues petitioner ie makric has not alleged fraud or duress in these negotiations but there is likewise not a mutual mistake present in this case in order to establish that a mutual mistake occurred petitioner must prove that both sides intended the sale to be of makric this petitioner has not done these are the parties’ contentions we resolve these contentions as follows holding makric’s substance-over-form argument is barred by the danielson_rule because the stock purchase agreement as interpreted without_recourse to extrinsic evidence of intent is unambiguously an agreement by makric to sell alpha stock limited by the danielson_rule to its alternative argument that there was a mutual mistake regarding the stock purchase agreement that would justify reformation of the agreement under texas law makric failed to make the requisite showing of mutual mistake a determination taking into account extrinsic evidence of intent even if makric’s substance-over-form argument was not barred by the danielson_rule the evidence in the record shows that the substance of the transaction is the sale by makric of alpha stock part of opinion a b c a makric’s substance-over-form argument is barred by the danielson_rule because the stock purchase agreement as interpreted without_recourse to extrinsic evidence of intent is unambiguously an agreement by makric to sell alpha stock we turn first to makric’s substance-over-form argument makric argues that the substance of the transaction was described in kisner’s email of date this email described the transaction as the sale of makric stock to t sec_3 the irs would have us refrain from considering makric’s substance-over-form argument altogether in the irs’s view makric is barred from advancing a substance-over-form argument by the danielson_rule see supra pp discussing danielson_rule makric argues that danielson is not applicable to the instant case because the relevant portions of the stock purchase agreement are ambiguous see commissioner v danielson f 2d pincite danielson is not applicable where the underlying agreement is ambiguous cmi int’l inc v commissioner t c pincite makric argues that the stock purchase agreement is ambiguous with respect to who was selling ie whether it was makric or makric’s shareholders and the stock being sold ie whether it was the stock of makric or alpha makric asserts that the agreement is both patently and latently ambiguous first makric contends that there is a patent ambiguity in the agreement in that makric’s shareholders were parties to the agreement and that this suggests according to makric that the agreement called for the sale of makric shares not alpha shares makric’s reasoning ignores unambiguous terms of the stock purchase agreement although makric’s shareholders were parties to the stock purchase agreement the agreement does not require them to sell their shares of makric instead the agreement unambiguously requires makric to sell its shares of alpha it provides that seller ie makric agrees to sell to buyer ie t sec_3 and buyer agrees to purchase from seller all of the issued and outstanding shares of common_stock of the company defined as alpha the only reasonable interpretation of this sentence is that makric was to sell its alpha stock to t sec_3 the inclusion of makric’s shareholders as parties to the stock purchase agreement does nothing to diminish this interpretation of the agreement sec_3 of the stock purchase agreement entitled representations and warranties of seller and owners provides seller ie makric and each owner ie makric’s shareholders represent and warrant jointly and severally with respect to warranties covering seller ie makric by this wording and similar wording in sec_4 of the stock purchase agreement makric’s shareholders were presumably made liable to t sec_3 should certain warranties made in the stock purchase agreement be found false it is not surprising that makric’s shareholders would be required to sign an agreement that would impose such liability on them ordinarily only a party that executes a contract is liable for breaching the contract see willis v donnelly s w 3d tex a shareholder who does not sign a contract entered into by a corporation is ordinarily not liable for breach of such contract if the reason for including makric’s shareholders as parties to the stock purchase agreement was instead to impose on them an obligation to sell their makric stock one would expect the agreement to have a provision requiring them to sell their stock but there is no such provision including makric’s shareholders as parties to the stock purchase agreement does not create ambiguity as to who was the seller makric or what stock was being sold alpha stock second makric contends that there is latent ambiguity that is not readily apparent on the face of the stock purchase agreement but that becomes apparent upon review of collateral documents including correspondence and tax returns of makric’s shareholders as discussed supra pp latent ambiguity exists if the contract is plain on its face but is ambiguous in the light of some collateral matter see nat’l union fire ins co s w 2d pincite under texas law a court may consider extrinsic evidence to determine whether a latent ambiguity exists only if that evidence concerns the surrounding circumstances or the subject matter of the agreement see id this is the type of extrinsic evidence that can be relied on by makric to show the stock purchase agreement is latently citing 68_tc_249 aff’d 608_f2d_240 5th cir makric contends that the rule against extrinsic evidence of the parties’ intent should not be invoked by someone who like the irs was not a party to the original transaction makric’s argument rests on a misunderstanding of our holding in estate of craft estate of craft did not hold that the irs can never invoke the rule against extrinsic evidence of the parties’ intent but rather that the decision to exclude such evidence turns on state law id pincite specifically estate of craft stated that in those instances where we are called upon to make a state law determination as to the existence and extent of legal rights and interests created by a written instrument we must look to that state’s parol-evidence rule in deciding whether or not to exclude extrinsic evidence id pincite estate of craft applying the relevant state rule held that the taxpayer could not introduce extrinsic evidence id pincite ambiguous see loaiza s w 3d pincite however the extrinsic evidence relied on by makric to show the stock purchase agreement is ambiguous consists only of expressions of the parties and declarations of intentions as to future writings see henry v powers s w 2d pincite remington rand inc s w 2d pincite specifically the extrinsic evidence relied on by makric is the date email from kisner to ronn stating that the transaction would be structured as the sale of makric the date email from o’brien of gulf star makric’s investment bank characterizing the sale as that of makric testimony of makric’s ceo kisner that he reached an agreement with representatives of t sec_3 under which t sec_3 would buy makric stock and makric’s shareholders’ tax returns reporting a gain from the sale of makric stock though described on the returns as alpha stock under texas law this extrinsic evidence may not be considered we therefore hold that the relevant portions of the stock purchase agreement are not latently ambiguous we reject as explained infra pp we do consider extrinsic evidence of intent to evaluate makric’s other legal theory that the stock purchase agreement was the result of mutual mistake and can be reformed on that basis even if we consider the extrinsic evidence proffered by makric for the purpose of determining whether the stock purchase agreement is ambiguous this evidence in our view does not lead to the conclusion that the stock purchase agreement is ambiguous see commissioner v danielson f 2d pincite continued makric’s attempt to oppose the application of the danielson_rule on grounds of contractual ambiguity patent or latent makric raises several other arguments as to why the danielson_rule should not apply it argues that we should hold that the danielson_rule applies only to agreements concerning the allocation of monetary consideration the court of federal claims followed this approach in 99_fedclaims_168 aff’d on other grounds 694_f3d_96 fed cir however we look to our own precedent and to the law of the u s court_of_appeals for the circuit in which appeal of the case would lie here that circuit is the fifth circuit see supra note the fifth circuit has not limited the danielson_rule to the allocation of monetary consideration see 641_f2d_376 holding taxpayer to the tax consequences of the form of a partnership-exit agreement which structured the partner’s exit as a continued holding that the irs was permitted to invoke the parol-evidence rule to exclude certain evidence in that case and further holding that even if the irs was barred from invoking the parol-evidence rule and the court could consider the evidence in question the additional evidence would not change the outcome of the dispute in 54_tc_742 aff’d 445_f2d_985 10th cir we held that we will follow the precedent of the u s court_of_appeals for the circuit that will hear the appeal from the case if the case is appealed liquidation of his interest and rejecting taxpayer’s argument that in substance he had sold his partnership_interest makric next advances the argument that the danielson_rule should not apply because no unjust result would attend if t sec_3 were treated as having bought makric rather than alpha we disagree with that argument on the basis of the stock purchase agreement t sec_3 reasonably expected that it would be treated for tax purposes as if it had purchased the stock of alpha see commissioner v danielson f 2d pincite finally makric contends that the danielson_rule should not apply because t sec_3 did not specifically negotiate for the sale of alpha as opposed to makric even if we were to accept that makric could avoid application of the danielson_rule for this reason we find untenable the position that t sec_3 did not believe it was negotiating for the purchase of alpha t sec_3’s lawyers drafted the stock purchase agreement and its prior versions all of which contemplated t sec_3’s purchasing alpha the affidavit from t sec_3’s chairman brunson makes clear that he believed t sec_3 was agreeing to purchase alpha specifically not makric if t sec_3 had makric contends that the fifth circuit applied the danielson_rule in 641_f2d_376 5th cir rev’g 71_tc_1017 and 53_f3d_95 5th cir only because in those cases the taxpayer was trying to change a provision that it had specifically negotiated with the other party purchased makric t sec_3 would have been indirectly burdened with all of makric’s liabilities not just alpha’s liabilities makric’s liabilities would have included makric’s potential tax_liability if it were to sell alpha if t sec_3 had negotiated for the sale of makric rather than alpha it might have negotiated a reduced price to account for the burden of makric’s liabilities we hold that the danielson_rule bars makric from contending that in substance the stock purchase agreement is for the sale of makric b limited by the danielson_rule to its alternative argument that there was a mutual mistake regarding the stock purchase agreement that would justify reformation of the agreement under texas law makric failed to make the requisite showing of mutual mistake a determination taking into account extrinsic evidence of intent even when a taxpayer is restricted by the danielson_rule a court may reform an agreement if the relevant portions of the agreement were the result of a mutual mistake see commissioner v danielson f 2d pincite makric contends that the relevant portions of the stock purchase agreement ie those identifying the seller as makric and the stock to be transferred as the stock of alpha were the result of a mutual mistake a mutual mistake is one common to all parties wherein each labors under the same misconception about a material fact the terms of the agreement or the provisions of a written instrument designed to embody such an agreement hardy v bennefield s w 3d tex app --tyler the question of what the parties intended and therefore whether there was a mutual mistake is a factual issue see milner v milner s w 3d tex in determining whether there was a mutual mistake extrinsic evidence is considered estes v republic nat’l bank of dallas s w 2d tex a mutual mistake justifies reforming even an unambiguous contract brinker s w 2d pincite in support of its theory that the stock purchase agreement in failing to effect a sale of makric stock resulted from mutual mistake makric proffers two principal pieces of evidence first makric points to kisner’s email instructing ronn t sec_3’s lawyer to structure the transaction so that t sec_3 would purchase makric not alpha see supra p second makric points to the testimony of its president kisner who was the lead negotiator for makric kisner testified that he reached an agreement with a representative of t sec_3 presumably brunson t sec_3’s chairman and lead negotiator that makric’s shareholders would sell makric to t sec_3 both pieces of evidence could if considered credible tend to show that the parties intended to sell makric and that therefore the stock purchase agreement which effected the sale of alpha was the result of mutual mistake we thus consider this evidence we are unable to conclude that the two pieces of evidence described above show that the pertinent portions of the stock purchase agreement were the result of a mutual mistake we consider first the email sent from kisner to ronn on date kisner’s email shows that he intended at one time to structure the transaction as the sale of makric and as we have found a representative from t sec_3 at some time before the date email had assented to that structure see supra note however kisner sent the email to ronn seven months before the parties executed the stock purchase agreement over the course of those seven months kisner with miller makric’s lawyer reviewed several drafts of the stock purchase agreement all of which contradict the premise that the parties intended to exchange makric stock rather than alpha stock critically the stock purchase agreement itself and several of its drafts describe a sale structure by which t sec_3 would acquire alpha not makric additional documents including those signed prior to the closing and at the closing itself are consistent with the premise that t sec_3 intended to acquire and makric intended to sell alpha for example in makric’s shareholders in their capacities as alpha’s directors signed a consent authorizing that alpha be listed for sale see supra p the record contains no comparable document listing makric for sale makric’s shareholders in their capacities both as directors and shareholders of makric also signed a joint written consent of the shareholders and directors in lieu of a special meeting which unambiguously authorized the sale of alpha by makric see supra pp at the closing kisner in his capacity as ceo of makric signed a written consent of sole shareholder of alpha circuits incorporated which also unambiguously authorized the sale of alpha by makric see supra p we consider these documents more probative of the parties’ intent at the time they executed the stock purchase agreement than kisner’s single email which he sent several months before the transaction occurred other than the email the only evidence that supports the premise that t sec_3 intended to purchase makric is kisner’s testimony he testified that he and representatives of t sec_3 orally agreed to restructure the sale such that t sec_3 would purchase makric he further testified that he emailed ronn only to put that agreement in writing while we consider kisner’s testimony credible and find it plausible that each side’s negotiators at some point approved the structure described by kisner’s date email the weight of the evidence including the transactional documents ie the stock purchase agreement and the consent forms executed at the closing of the sale indicates that makric and t sec_3 had agreed to a different structure by the time they executed the stock purchase agreement for these reasons even if we were to conclude that the extrinsic evidence proffered by makric shows that makric and t sec_3 may have at one point reached an agreement to sell makric this evidence is insufficient to show that the relevant portions of the stock purchase agreement were the result of a mutual mistake the record does not reveal why the parties did not ultimately adopt the structure kisner described in his email to ronn t sec_3’s lawyer the persons who presumably could have explained this discrepancy were ronn t sec_3’s lawyer who prepared the stock purchase agreement and its drafts and miller makric’s lawyer makric did not call either lawyer as a witness regardless the record makes clear that the parties to the stock purchase agreement did not ultimately adopt the structure described in kisner’s email brunson t sec_3’s chairman stated in his affidavit see supra pp that t sec_3 might have been willing to purchase makric had t sec_3 undertaken the requisite steps including an appropriate due- diligence inquiry for such a purchase however the affidavit also implies that the parties did not take such steps brunson swore assuming due diligence had proven that holding_company status of makric and if the sellers had provided us we found that t sec_3 started a due-diligence inquiry with respect to makric see supra p however we know very little about the inquiry it is plausible that t sec_3 would have more thoroughly investigated makric had t sec_3 intended to buy makric rather than alpha with appropriate representations warranties and indemnities regarding makric t sec_3 would have been willing to purchase the stock of makric emphasis added such due diligence might have revealed that makric had liabilities that t sec_3 did not wish to assume or which would have required an adjustment to the amount that t sec_3 was willing to pay for makric brunson’s admission that t sec_3 never conducted the requisite due diligence indicates that t sec_3 never seriously contemplated purchasing makric moreover even if t sec_3 had been amenable to purchasing makric as the affidavit suggests neither the ultimate transaction nor the negotiations leading up to it indicate that t sec_3 intended to purchase makric at the time the parties reached a final agreement about the sale makric advances numerous additional theories as to why makric’s shareholders could not have possibly intended to authorize the sale of alpha for example makric argues that since makric’s shareholders owned makric stock it is only natural that they would have intended to sell makric stock this argument however is contradicted by the fact that makric originally planned to dissolve and it is also possible that t sec_3 would have paid less for makric than it did for alpha because makric would have had a potential tax_liability attributable to makric’s built-in_gain from its holding of alpha stock if it were to sell alpha after having been acquired by t sec_3 see supra p distribute its alpha stock to kisner williams and wilson thus as they originally envisioned the transaction makric’s shareholders would have held and sold alpha stock to t sec_3 we reject the proposition that makric’s shareholders could have only intended a transaction in which they would sell their makric stock even if this proposition were true it could show only that makric was mistaken about the contents of the stock purchase agreement it says nothing about t sec_3’s intent which was to purchase alpha makric contends that the parties to the stock purchase agreement would have agreed to the sale of alpha only by mistake because the sale of alpha was a tax-inefficient way to structure the sale and because t sec_3 knew that makric wanted to structure the sale so that the gain from the sale would produce long-term_capital_gain we agree that structuring the transaction as the sale of alpha may have been relatively tax-inefficient the tax consequences to makric for selling alpha stock can be found in the notice_of_deficiency issued to makric the notice_of_deficiency calculates that makric’s tax_liability increased dollar_figure by its sale of alpha makric does not contest the correctness of this amount should the court determine that the transaction is treated as the sale of alpha by contrast if the arguably dollar_figure is not the only tax_liability resulting from the sale of alpha makric’s shareholders appear to face a second layer of tax because they continued transaction is treated as the sale of makric shares the tax consequences--at least as reported by makric’s shareholders kisner williams and wilson --are found on their individual tax returns the shareholders reported that they should be taxed on the gain from the sale of their makric stock at the tax_rate imposed on net_long-term_capital_gain see sec_1 using this rate appears to result in an increased tax to the shareholders of only dollar_figure this is less than dollar_figure the comparison between the two numbers may illustrate the arguable tax inefficiency of selling alpha rather than makric the problem with makric’s tax-efficiency argument is that it conceivably sheds light only on makric’s intent in signing the stock purchase agreement t sec_3 by contrast thought that the form of the agreement it signed met the goals of makric’s shareholders in his affidavit see supra pp brunson stated that continued received at least some of the proceeds from this sale their receipt of proceeds could be considered a constructive distribution from makric see generally sec_301 sec_316 corporate_distributions to shareholders 418_f2d_589 5th cir constructive distribution to shareholders treated as actual distribution a distribution constructive or actual may be taxed as ordinary_income capital_gain a tax-free return_of_capital or a combination of all three see sec_306 and net_long-term_capital_gain equals long-term_capital_gains minus long-term_capital_losses sec_1222 a long-term_capital_gain is gain from the sale_or_exchange of a capital_asset held for more than one year sec_1222 he believed that the structure for the sale would produce long term capital_gain treatment of the proceeds for each of them ie each of makric’s shareholders for federal_income_tax purposes if t sec_3 was wrong about this that meant that t sec_3 made a mistake about the tax consequences of the agreement a mistake concerning the legal or tax consequences of an agreement is not the type of mistake that reformation can remedy see 209_f2d_761 10th cir aff’g 19_tc_718 m weingold co v commissioner tcmemo_1977_73 36_tcm_329 marsh v marsh s w 2d tex app --houston 14th dist the irs argues that this court is not the proper court for makric to seek reformation of the stock purchase agreement we need not address this contention because for reasons already explained makric has not shown that the relevant this belief may have been incorrect the sale of alpha did produce long- term capital_gain as brunson said makric must recognize capital_gain on the sale of alpha its resulting tax_liability would be economically borne by makric’s shareholders however makric’s shareholders received some of the proceeds of the sale of alpha by makric therefore they may be considered to have received a constructive distribution from makric see supra note the individual shareholders arguably face their own tax_liability from the constructive distribution in addition to the capital_gain that makric must recognize portions of the stock purchase agreement were the result of mutual mistake makric has not advanced any other theory by which reformation is justified thus we conclude that the agreement should not be reformed to be the sale of makric stock c even if makric’s substance-over-form argument was not barred by the danielson_rule the evidence in the record shows that the substance of the transaction is the sale by makric of alpha stock even if the merits of makric’s substance-over-form argument should be reached despite the danielson_rule the argument lacks merit makric argues that the transaction was in substance the sale of makric because makric’s shareholders intended to sell makric this premise would not give us a basis for concluding that the substance of the transaction was the sale of makric under the substance-over-form doctrine the tax consequences of a transaction are not the irs’s contention implicates 450_f2d_961 5th cir in which the fifth circuit held that an unambiguous contract cannot be reformed where a party to the contract offers only extrinsic evidence to reform the contract and the other party to the contract is not a party to the case see also state pipe nipple corp v commissioner tcmemo_1983_339 46_tcm_414 deshotels appears to be relevant to this case because makric offers only extrinsic evidence an email and testimony to prove mutual mistake about the stock purchase agreement the agreement is unambiguous and the other party to the stock purchase agreement t sec_3 is not a party to this case in our view deshotels serves as an alternative ground for our holding that makric has made an insufficient showing that a finding of a mutual mistake is warranted necessarily governed by the intent of a party to that transaction see ppl corp v commissioner u s __ __ 133_sct_1897 435_us_561 here the stock purchase agreement and the circumstances surrounding its execution make plain that the transaction was both in form and substance the sale of alpha by makric the relevant portions of the stock purchase agreement ie the portions identifying the seller and the stock that would be transferred were not mere recitals but were the very substance of the underlying sale see generally 56_tc_171 aff’d 464_f2d_1393 3d cir specifically the parties agreed to the following seller defined as makric agrees to sell to buyer defined as t sec_3 and buyer agrees to purchase from seller all of the issued and outstanding shares the ‘shares’ of common_stock of the company defined as alpha makric has not invited our attention to any provision in the stock purchase agreement that is inconsistent with this statement nor are we aware of any such provision upon execution of the stock purchase agreement makric transferred alpha stock to t sec_3 and makric’s shareholders continued to own makric accordingly we conclude that the transaction was both in form and in substance the sale of alpha stock by makric makric emphasizes that both makric and t sec_3 were amenable to structuring the transaction as a sale of makric makric points to the affidavit from t sec_3’s chairman brunson which stated that t sec_3 was aware that makric’s shareholders were trying to achieve a particular tax result t sec_3 would have accommodated a sale structure that would have achieved that tax result and he believed the sale was structured in a way that achieved that tax result this affidavit however does no more than show that the sale could have been structured differently had the parties negotiated for and agreed to a different structure it does not alter the terms or substance of the agreement that the parties in fact reached the purchase of alpha by t sec_3 see 67_tc_260 dollar_figure penalty the irs determined that makric is liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes a penalty equal to of an underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax an understatement is defined as the excess of the correct amount of tax over the amount of the tax which is shown on the return sec_6662 our holding in part c that the substance of transaction was the sale of alpha stock by makric is an alternative to our main holding in part a that makric is barred from asserting the substance-over-form doctrine in the case of a corporation an understatement is substantial if it exceeds of the correct_tax and it exceeds dollar_figure sec_6662 under sec_7491 the irs bears the burden of production with respect to the section-6662 a penalty this means that the irs must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see higbee v commissioner t c pincite the irs has met that burden the understatement is equal to dollar_figure which is dollar_figure the correct amount of tax minus dollar_figure the tax_shown_on_the_return the understatement dollar_figure exceeds dollar_figure it also exceeds of the correct amount of tax ie of dollar_figure or dollar_figure makric’s understatement is thus substantial see sec_6662 even if an understatement is substantial the section-6662 penalty is not imposed on any portion of the underpayment with respect to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer has the burden of showing that it acted with reasonable_cause and in good_faith higbee v commissioner t c pincite reasonable_cause requires the taxpayer to have exercised ordinary business care and prudence as to the disputed item--in as the notice_of_deficiency determined the amount of the underpayment in this case is dollar_figure the same as the amount of the understatement this case gain from the sale of alpha see generally 469_us_241 139_tc_418 aff’d 552_fedappx_250 4th cir the most important factor in determining good_faith is the extent of the taxpayer’s effort to report the correct amount of tax on the return a taxpayer may demonstrate good_faith if it reasonably relied on the advice of a tax adviser sec_1_6664-4 income_tax regs to reasonably rely on the advice of a tax adviser however the taxpayer must take reasonable steps to ensure that the tax adviser has all of the relevant facts a taxpayer that prepares its returns without relying on the advice of a tax adviser can also demonstrate that its tax reporting was in good_faith provided however that the taxpayer reasonably ensured that it used correct information to prepare its return thus whether a taxpayer relies on the relevant regulation provides generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs the regulation provides for example the advice must not be based upon a representation or assumption which the taxpayer knows or has reason to know is unlikely to be true such as an inaccurate representation or assumption sec_1_6664-4 income_tax regs see also 115_tc_43 taxpayer must provide necessary and accurate information to the adviser aff’d 299_f3d_221 3d cir the relevant regulation provides circumstances that may indicate continued a tax adviser or not the taxpayer must reasonably ensure that its return is based on correct factual assumptions makric contends that its failure to report its gain on the sale of alpha on its short-year return was in good_faith because it relied on harper to prepare the return harper prepared makric’s tax_return for its short_year the return did not report gain from the sale of alpha this reporting is correct only if one assumes that makric did not sell alpha setting aside the question of whether harper gave advice to makric one issue with makric’s alleged reliance on harper relates to the source of harper’s assumption that makric did not sell alpha continued reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the regulation gives the following example of an honest misunderstanding r eliance on erroneous information inadvertently included in data compiled by the various divisions of a multidivisional corporation or in financial books_and_records prepared by those divisions generally indicates reasonable_cause and good_faith provided the corporation employed internal controls and procedures reasonable under the circumstances that were designed to identity such factual errors id harper did not give formal advice to makric he only prepared makric’s return therefore one might question whether harper provided advice to makric see sec_1_6664-4 income_tax regs defining advice for this purpose as a communication setting forth the analysis and conclusion of the professional tax adviser harper was told that this assumption was correct by baudler makric’s cfo the question we resolve therefore is whether baudler took reasonable steps to determine whether this assumption was correct on the record we are not persuaded that baudler took reasonable steps to determine whether makric had sold alpha baudler was informed by an erroneous email from o’brien one of makric’s investment bankers that the final agreement was for the sale of makric not alpha we do not know whether baudler relied on o’brien’s email to come to his conclusion that makric sold alpha even if he did we cannot say it was reasonable to do so perhaps baudler should have read the agreement himself or consulted a lawyer such as miller another fact one might consider is that kisner makric’s ceo thought that the stock purchase agreement was for the sale of makric just as o’brien thought however nothing shows that baudler relied on kisner’s misunderstanding of the stock purchase agreement in concluding that makric had not sold alpha even if baudler had relied on kisner we would not conclude that it was reasonable to so kisner was makric’s ceo not makric’s lawyer makric’s lawyer was miller it was miller whom one would the record reveals nothing about o’brien’s capabilities and experience or what baudler knew about them expect to be in a position to understand the stock purchase agreement kisner testified that miller did not tell him that the stock purchase agreement provided for the sale of alpha however the record is silent as to what miller affirmatively told kisner or baudler in regard to the agreement thus we cannot conclude that baudler took reasonable steps to determine whether makric had sold alpha before he told harper that makric had not sold alpha upon review of the record we conclude that makric has not shown that the underpayment was the result of good_faith and reasonable_cause in reaching our conclusions we have considered all arguments made by the parties and to the extent that we have not addressed them we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent miller was largely absent during the later stages of the negotiations between makric and t sec_3 because he was injured in a car accident a few months before the closing of the sale his firm apparently remained involved in the negotiations while he was absent although the extent of its involvement is unclear miller did review the stock purchase agreement and the drafts that immediately preceded it all of which called for the sale of alpha to t sec_3 neither miller nor anyone from his firm was called as a witness
